NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 JOHN L. WILLIAMS-EL,                              No. 16-15271

                   Plaintiff-Appellant,           D.C. No. 3:15-cv-00422-RCJ-WGC

   v.
                                                  MEMORANDUM*
 JAMES GREG COX, N.D.O.C. Director; et
 al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                     Robert Clive Jones, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        John L. Williams-El, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with his validation as a gang member. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Weilburg v. Shapiro, 488


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1202, 1205 (9th Cir. 2007) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)). We vacate and remand.

      Dismissal without leave to amend was premature because it is not

“absolutely clear” that the deficiencies in Williams-El’s complaint could not be

cured by amendment. Weilburg, 488 F.3d at 1205; Lopez v. Smith, 203 F.3d 1122,

1130 (9th Cir. 2000) (en banc) (standard of review); see also Bruce v. Ylst, 351
F.3d 1283, 1287 (9th Cir. 2003) (relevant question for gang validation due process

claim is “whether there was ‘some evidence’ to support [the prisoner’s]

validation”).

      Accordingly, we vacate the judgment and remand for the district to give

Williams-El an opportunity to amend his complaint.

      VACATED and REMANDED.




                                         2                                    16-15271